DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office action is responsive to the preliminary amendment filed 04/15/2020. As directed by the amendment, claims 3, 6, 8, 10, 13, 14 and 16 have been amended. 
Claims 1-16 are presently pending. 

Claim Objections
Claim 10 is objected to because of the following informalities:  the last line of the claim the phrase “thereby the second device”  appears to be missing a word/phrase, suggested amendment to “thereby identifying the second device” for completeness.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 1 positively recites “ a plurality of signals”. A signal is a form of energy that is not a machine, a process, a manufacture and/or a composition of matter, hence not statutory subject matter. As per MPEP 2106.03 (II) “A claim whose BRI covers both statutory and non-statutory embodiments embraces subject matter that is not eligible for patent protection and therefore is directed to non-statutory subject matter. Such claims fail the first step (Step 1: NO) and should be rejected under 35 U.S.C. 101, for at least this reason”. Claim 1 and depend claims thereof cover both statutory and non-statutory subject matter and are rejected under this statute for this reason. It is suggested to amend the second stanza of the claim to read “ wherein the PIM comprises a first connector comprising a first plurality of pins configured to respectively carry a plurality of signals.” 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-16  are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by HOSEIT et al., us 20140275844 A1 hereinafter "HOSEIT" - cited by applicant. 
Regarding claim 1, HOSEIT discloses a medical system (e.g., 100 – Fig. 1, 200 – Fig. 2 or 900 – Fig. 9), comprising: 
a patient interface module (PIM) (“intravascular device interface 114 – Fig. 1,  202 – Fig. 2 or  902 – Fig. 9) configured to selectively communicate with a first device (108 – Fig. 1, 216 – Fig. 2 or 906 – Fig. 9) or a second device (110 – Fig. 1, 218 – Fig. 2 or 908 Fig. 9) different than the first device ([0032-0033], [0040] or [0064-0065] rotational and solid-state IVUS), the first and second devices configured to obtain medical data associated with a body of a patient ([0032-0033], [0039-0040] or [0065]), 
wherein the PIM comprises a first connector (206 – Fig. 2 or 904 – Fig. 9) comprising a first plurality of pins configured to respectively carry a plurality of signals ([0066]), 
wherein the first device (216 or 906) comprises a second connector (see illustration Fig. 9, proximal end of device 906) configured to engage the first connector ([0040] connector 206 is coupled to device 216, a second connector is necessarily present; [0065])  and the second device (208, 908) comprises a third connector (see illustration Fig. 9, proximal end of device 906) configured to engage the first connector ([0040] connector 206 is coupled to device 216, a second connector is necessarily present; [0065 -0066]), and 
wherein the plurality of signals respectively carried by the first plurality of pins is configured to selectively allow electrical communication between the PIM and the first device when the second connector engages the first connector, and between the PIM and the second device when the third connector engages the first connector ([0066] e.g., different number of pins usable by each connected device selectively allow electrical communication) .
Regarding claim 2, HOSEIT discloses the first and second devices are intraluminal devices as claimed ([0032-0033], [0039-0040] or [0064-0065]). 
Regarding claims 3 -5, the systems 100, 200 and/or 900 disclosed by HOSEIT can be described as comprising the first and second devices [claim 3] and as per paragraphs [0032-0033], [0039-0040] or [0064-0065], the first and second devices comprise a respective first and second type of transducers that are different [claim 4], and the first and second devices comprise respective first and second transducers with respective center frequencies that are different ([0032-0033], [0039-0040] or [0064-0065] “at various operating frequencies” e.g., as discussed in [0071]).
Regarding claims 6-7, HOSEIT discloses the second and third connectors comprising a first and second pin configuration respectively that are different ([0066] e.g., four and five pin configurations) [claim 6], when the second and third connector engages the first connector, a first and second subset of first pins that are different are open ([0066] connector 904 may require up to eight pins or more, considering a connector with eight pins or more, combined with intravascular devices with four and five pins, there exist an embodiment wherein a first and second subset of first pins are open when the second and third connector engages the first connector).
Regarding claims 8-9, HOSEIT discloses a controller detects an identifying characteristic based on connected first or second device [0067-0068], this detection is based on the plurality of signals experiencing a first and second change that corresponds to identifying the first and second device [0069] [claim 8], the PIM configures itself and medical the medical system based on the attributes of the first and second device identified [0068], [0070] [claim 9].
Regarding claim 10, HOSEIT discloses in [0068] regarding identify an identifying characteristic value stored in EEPROM, [0052] information associated by an intravascular device is read by a controller from e.g., EEPROM associated with the device, in such a configuration the second connector of the first device and the third connector of the second device would comprise a pin connected to an EEPROM of each device to allow the PIM to read the data associated with each EEPROM to identify the corresponding device.
Regarding claim 11, HOSEIT discloses a method for selectively establishing communication between a patient interface module (PIM) (“intravascular device interface 114 – Fig. 1,  202 – Fig. 2 or  902 – Fig. 9 – see discussion in claim 1-10  above identifying components of the system which are applicable in claims 11-16 )  and different devices ([system 100, 200 or 900 of Figs. 1, 2 and 9 has different devices see  [0032-0033], [0039-0040] or [0064-0065] and performs this method, [0067-0068] and [0070]), the method comprising: 
identifying, by use of the PIM ([0067] “detects an identifying characteristic”), a first device by detecting a first change in signals carried by a first connector of the PIM, when a second connector of the first device engages the first connector ([0032-0033], [0039-0040] or [0066-0065] first device e.g. rotational IVUS comprise a second connector that connects the device to the PIM connector, [0052] triggering of an intravascular device signal is based on the detected device, the signal would be different based on the detected device e.g., rotational compared to solid-state IVUS); and 
identifying, by use of the PIM ([0067] “detects an identifying characteristic”), a second device by detecting a second change in signals carried by the first connector of the PIM, when a third connector of the second device engages the first connector ([0032-0033], [0039-0040] or [0066-0065] second device e.g. solid-state IVUS comprise a third connector that connects the device to the PIM connector, [0052] triggering of an intravascular device signal is based on the detected device, the signal would be different based on the detected device e.g., solid-state compared to rotational IVUS),
wherein the first and second devices are configured to obtain medical data associated with a body of a patient ([0032-0033], [0039-0040] or [0066-0065]), and
 wherein the second connector includes a first pin configuration and the third connector includes a second pin configuration different from the first pin configuration ([0066] different pin configuration for the devices connected to the PIM).
Regarding claim 12, HOSEIT discloses wherein the first and second devices are intraluminal devices ([0032-0033], [0039-0040] or [0066-0065]) configured as claimed. 
Regarding claim 13, HOSEIT discloses the method further comprising configuring the PIM based on attributes of the identified first and second device ([0068], [0070]).
Regarding claim 14-16, see illustration Figs. 1, 2 or 9, the PIM (104, 204, 904) is in communication with a console 116 [claim 14] , the console is configured based on attributes of the identified first and second device [0035-0036] the displayed information or display of controllers for the detected devices)[claim 15] , wherein the first and second changes comprise a change in impedance, current output ([0068-0070]  rotational or solid-state IVUS would have a different change in impedance or current input because the rotational IVUS would require a greater load for the motor for rotation) or a change due to reading data stored on a memory of the first or second device ([0052] information associated by an intravascular device is read by a controller from e.g., EEPROM associated with the device or [0068] [claim 16]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONIFACE NGATHI N whose telephone number is (571)270-7393. The examiner can normally be reached Mon. - Thurs. 5:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BONIFACE NGATHI N/Primary Examiner, Art Unit 3793